Title: John Adams’ Memorandum of a Meeting with the Marquis of Carmarthen, 27 May 1785
From: Adams, John
To: 


          
            London—Fryday May 27th. 1785
          
          Agreable to appointment Mr: Adams and Mr: Smith waited on the Right Honourable the Marquis of Carmarthen at oneo Clock at his House in Grosvenors Square, and were immediately received Mr. Adams presented his original Commission which is as follows—
          The United States of America in Congress assembled.—
          To our trusty and well beloved John Adams Esquire send Greeting.—
          We reposing special trust and confidence in your Integrity, Prudence and Ability have nominated constituted and appointed and by these Presents do nominate constitute and appoint you the said John Adams our Minister Plenipotentiary to reside at the Court of His britanic Majesty and do give you full Power and Authority there to Represent Us, and to do and perform all such Matters and Things as to the said Place or Office doth appertain, or as may by our Instructions be given unto you in charge. This Commission to continue in Force for the space of three Years from this Day, unless sooner revoked
          In Testimony whereof—We have caused the seal of the United States to be hereunto affixed. Witness His Excellency Richard Henry Lee our President at the City of New York this twenty fourth Day of February in the Year of our Lord one thousand seven hundred and Eighty five, and of our Sovereignty and Independence the Ninth—
          
            Richard Henry Lee. P.
         
            Chas. Thomson secry John Jay
            Secretary for the Department of foreign Affairs—
          
          
          Which His Lordship having read returned— Mr. Adams gave him an Authenticated Copy— Mr. Smith presented his Lordship with his original Commission as Secretary to the Legation—which is as follows.—
          The United States of America in Congress assembled—
          To our trusty and beloved William S. Smith Esquire, send Greeting.—
          We reposing special trust and confidence in your Integrity Prudence and Ability have nominated constituted and appointed and by these Presents do nominate constitute and appoint you the said William S. Smith Secretary to our Legation to His britanic Majesty. This Commission to continue in Force for the space of three Years from this Day unless sooner Revoked—
          In Testimony whereof We have caused the seal of the United States to be hereunto affixed Witness His Excellency Richard Henry Lee our President at the City of New York this first Day of March in the Year of our Lord one thousand seven hundred and Eighty five, and of our Sovereignty and Independence the Ninth.—
          
          Richard Henry Lee. P.
          
          Cha Thomson Secry John Jay
          Secretary for the Department of foreign Affairs—
            Which His Lordship having read & returned Mr. Smith presented him with an Authenticated Copy. His Lordship appointed Wednesday next oneo Clock to introduce Mr. Adams at the Royal Levee, at the conclusion of which he should be introduced to His Majesty in his Closet for the purpose of presenting his Letter of Credence, and that on the next Levee Day Mr: Smith should be presented to His Majesty as Secretary to the Legation—
          
        